EXHIBIT 10.4

AGREEMENT OF PURCHASE AND SALE
THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made and entered into as of
the Effective Date (as hereinafter defined) between U.S. Bank National
Association, As Successor-In-Interest To Bank Of America, National Association,
As Successor Trustee To Wells Fargo Bank, N.A., As Trustee, In Trust For The
Holders of Deutsche Mortgage & Asset Receiving Corporation, CD 2006-CD2
Commercial Mortgage Pass-Through Certificates (“Seller”) and GRIFFIN
(MECHANICSBURG) ESSENTIAL ASSET REIT II, LLC, a Delaware limited liability
company (“Purchaser”).
In consideration of the mutual covenants, undertakings and agreements contained
below, Seller and Purchaser covenant, undertake and agree as follows:
Section 1.Agreement to Sell. Seller hereby agrees to sell to Purchaser, and
Purchaser hereby agrees to purchase from Seller, for the Purchase Price (as
hereinafter defined) on and subject to the terms and conditions set forth in
this Agreement, all of Seller’s right, title and interest in and to the
following:
A.The real property (“Real Property”) located at 5035 Ritter Road,
Mechanicsburg, PA 17055, more particularly described on Exhibit “A” attached
hereto and made a part hereof, together with all structures and improvements
thereon, all fixtures therein or thereto and all privileges, easements and
appurtenances pertaining thereto, including all of Seller’s right, title and
interest in and to any adjacent or adjoining streets, alleys, or rights-of-ways
and any strips or gores;
B.All personal property, construction materials, supplies, fixtures, equipment
and other personal property of every kind, character and description owned by
Seller located on, attached to, and used in connection with the Real Property,
but excluding any personal property that is leased (the “Personal Property”);
C.All roads, streets, alleys, water privileges, association rights and easements
belonging or appurtenant to the Real Property;
D.All buildings, fixtures, mechanical systems and other improvements
(“Improvements”) located on the Real Property;
E.All of Seller’s interest, as landlord, in that certain Agreement of Lease
dated May 9, 2011 by and between the Administrative Office of Pennsylvania
Courts (“Tenant”) and Corporate Gateway, L.P., as amended by that certain First
Amendment to Agreement of Lease dated July 16, 2014 by and between Seller and
Tenant and as further amended by the hereinafter defined Second Lease Amendment
(collectively, the “Lease”), all general ledger(s), accounting records and
tenant files in Seller’s possession or control, with respect to or relating to
the Real Property or the Personal Property (the “Records”);
F.All licenses, permits, approvals, variances and similar documents, plans,
drawings, specifications and surveys in Seller’s or Seller’s representatives’
possession or control with respect to the Real Property, to the extent
assignable without expense to Seller (the “Permits”), subject to the provisions
of applicable legal requirements; and
G.All assignable service and maintenance contracts and equipment leases relating
to the Real Property that are in Seller’s or Seller’s representatives’
possession (“Contracts”).
All of the above-described property interests are collectively referred to
herein as the “Property”. Notwithstanding anything contained herein to the
contrary, the Property does not include, and Seller will not convey to Purchaser
(and may expressly exclude from any conveyance document) the following: (i) any
appraisals, budgets or economic evaluations of, or projections with respect to,
all or any portion of the Property, and (ii) any documents, materials or
information that are subject to attorney/client work product or similar
privilege, that constitute attorney communications with respect to the Property
and/or Seller, or that are subject to a confidentiality agreement (collectively,
the “Excluded Assets”).
Section 2.Purchase Price and Earnest Money.
A.    The aggregate purchase price (“Purchase Price”) to be paid by Purchaser to
Seller for the Property is Ten Million One Hundred Fifteen Thousand and No/100
Dollars ($10,115,000.00).
B.    The Purchase Price shall be payable in cash or wire transfer at the
Closing (as hereinafter defined) and subject to the adjustments herein set
forth.
C.    Within two (2) business days after the Effective Date, Purchaser shall
deliver to Chicago Title Insurance Company, 725 South Figueroa Street, Suite
200, Los Angeles, CA 90017 (“Title Company” or “Escrow Agent”, as applicable),
Attn: Amy D. Hiraheta; Email: Amy.hiraheta@ctt.com, a signed copy of this
Agreement and a wire transfer to the Escrow Agent in the amount of Two Hundred
Thousand and No/100 Dollars ($200,000.00) (the “Initial Earnest Money”). By not
later than the end of the Review Period (as hereinafter defined), Purchaser
shall either (i) notify Seller in writing that Purchaser no longer wishes to
purchase the Property in accordance with the terms and provisions of this
Agreement, in which event the Escrow Agent shall return the Initial Earnest
Money to Purchaser and Purchaser and Seller shall have no further obligations
under this Agreement other than obligations which expressly survive termination
of this Agreement, (collectively, the “Surviving Obligations”), or (ii) should
Purchaser fail to notify Seller in writing that Purchaser no longer wishes to
purchase the Property, Purchaser shall be deemed to have elected to purchase the
Property in accordance with the terms of this Agreement and the Initial Earnest
Money (excluding any interest thereon) shall become nonrefundable to Purchaser

1

--------------------------------------------------------------------------------



except as expressly provided in Sections 6.D., 12.B., 17.B. and 18.B. hereof.
If, at the expiration of the Review Period, Purchaser elects to purchase the
Property in accordance with the terms hereof, within two (2) business days after
the expiration of the Review Period, Purchaser shall deliver a wire transfer to
the Escrow Agent in the amount of Two Hundred Thousand Dollars and No/100
($200,000.00) (the “Additional Earnest Money” and together with Initial Earnest
Money, the “Earnest Money”). The Additional Earnest Money and any interest
thereon shall become nonrefundable to Purchaser except as expressly provided in
Sections 6.D., 12.B., 17.B. and 18.B. hereof. The Earnest Money shall be held in
escrow in, if determined by Purchaser, an interest-bearing account in accordance
with the provisions hereof and the Escrow Agreement (as hereinafter defined). If
the transaction contemplated hereby is consummated in accordance with the terms
and provisions hereof, the Earnest Money shall be applied to the Purchase Price
at the Closing. If the transaction is not so consummated, the Earnest Money less
any interest earned thereon shall be held and delivered by the Escrow Agent as
herein provided. If Purchaser fails to timely deliver the Initial Earnest Money
as specified in the first sentence of this Section 2.C., Seller shall have the
unilateral right, to be exercised by Seller in its sole discretion, to terminate
this Agreement by providing written notice thereof to Purchaser, whereupon
neither party shall have any further obligations under this Agreement except the
Surviving Obligations.
Section 3.    Title Commitment.
A.    Within three (3) business days of the Effective Date, Purchaser shall
order, at Purchaser’s expense, an Owner’s Commitment for Title Insurance (the
“Title Commitment”) from the Title Company which Title Commitment shall bind the
Title Company to issue at Closing an Owner’s Policy of Title Insurance on the
standard form of policy prescribed for use in the state where the Real Property
is located in the full amount of the Purchase Price, except that the exception
as to taxes shall be modified to refer to taxes for the year in which the
Closing occurs (the “Owner Policy”); together with a legible copy of all
documents referred to in the Title Commitment, including but not limited to
plats, reservations, restrictions, and easements (“Title Documents”). Not later
than three (3) business days after the receipt thereof, Purchaser shall deliver
(or cause the delivery by electronic means) a copy of the Title Commitment and
Title Documents to Seller.
B.    Purchaser may evaluate the status of title as reflected in the Title
Commitment, the Title Documents and the survey referenced on Exhibit “B” (the
“Survey”) pursuant to Section 6 below. Any new survey obtained by Purchaser or
updates to the existing Survey shall be at Purchaser’s sole cost and expense. On
or before the seventh (7th) day prior to the last day of the Review Period,
Purchaser will deliver to Seller a listing of those exceptions in the Title
Commitment which are not acceptable to Purchaser (an “Objection Letter”).
Although Seller may elect in its sole and absolute discretion to cure or attempt
to cure any one or more of Purchaser’s objections specified in the Objection
Letter, Purchaser acknowledges and agrees that Seller has no obligation to cure
any such objections. If Purchaser timely provides an Objection Letter to Seller,
Seller shall, within five (5) days after receipt of such Objection Letter,
notify Purchaser which objections, if any, that Seller has elected to cure or
cause to be cured before Closing. Failure of Seller to timely provide such
notice shall be deemed confirmation that Seller has elected not to cure such
objections. If Seller chooses not to cure any of the objections set forth in the
Objection Letter then Purchaser shall have the option, to be exercised on or
before the expiration of the Review Period, of either (i) terminating this
Agreement by giving a written termination notice to Seller, at which time the
Escrow Agent shall promptly return the Earnest Money to Purchaser and the
parties shall have no further rights or obligations hereunder except as
otherwise expressly provided herein, or (ii) waiving the uncured objections by
proceeding to Closing and thereby be deemed to have approved Purchaser’s title
as shown in the Title Commitment, Title Documents and the Survey, if any, and
any such uncured objections shall become Permitted Encumbrances (as hereinafter
defined) for all purposes hereunder. Failure by Purchaser to respond to Seller
by the expiration of the Review Period shall be deemed Purchaser’s election to
waive the applicable objection(s), which shall become “Permitted Encumbrances”.
Notwithstanding the foregoing, in no event shall a Seller Encumbrance (as
hereinafter defined) constitute a Permitted Encumbrance and Purchaser shall have
no obligation to object to any Seller Encumbrance. As used herein “Seller
Encumbrance” means non-monetary liens and encumbrances voluntarily placed on
record against the Property by Seller (and without the written consent of
Purchaser which consent may be granted or withheld in Purchaser’s sole and
absolute discretion) after the date hereof, any and all monetary liens and
security interests voluntarily placed on record against the Property by Seller
(and without the written consent of Purchaser which consent may be granted or
withheld in Purchaser’s sole and absolute discretion), whether recorded or
placed on record prior to or after the date hereof, and any mechanics’ liens
recorded after the date hereof. Seller at its sole cost and expense shall and is
hereby obligated to cause to be released at or prior to the Closing all Seller
Encumbrances.
C.    During the term of this Agreement, Seller shall not cause title to the
Real Property to differ materially from the condition of title as approved by
Purchaser pursuant to the foregoing. If, after the end of the Review Period
through the Closing, the Title Company issues an updated Title Commitment that
contains any bona fide new exception to title of the Real Property which is not
otherwise a Permitted Encumbrance (“New Encumbrance”), then Purchaser shall have
three (3) business days after its receipt of such updated Title Commitment to
object to such New Encumbrance by delivering written notice thereof to Seller
(“New Encumbrance Objection Letter”). If Purchaser timely delivers a New
Encumbrance Objection Letter to Seller, Seller shall, within three (3) business
days after its receipt of same, notify Purchaser if Seller has elected to cure
or cause to be cured such New Encumbrance before Closing. Failure of Seller to
timely provide such notice shall be deemed confirmation that Seller has elected
not to cure such New Encumbrance. If Seller chooses not to cure any New
Encumbrance specified in the New Encumbrance Objection Letter, then Purchaser
shall have the option, to be exercised within three (3) business days following
Purchaser’s receipt of the Seller’s notice (or deemed notice), of either (i)
terminating this Agreement by giving a written termination notice to Seller, at
which time the Escrow Agent shall promptly return the Earnest Money to Purchaser
and the parties shall have no further rights or obligations hereunder except as
otherwise expressly provided herein, or (ii) waiving the uncured objections by
proceeding to Closing, and the New Encumbrance shall thereafter be a “Permitted
Encumbrance”.

2

--------------------------------------------------------------------------------



Section 4.    Review Items; Second Amendment.
A.    Review Items. Within three (3) business days after the Effective Date,
Seller shall furnish to Purchaser the items listed on Exhibit “B” attached
hereto and made a part hereof for all purposes.
B.    Second Amendment. On or prior to the Effective Date, Seller shall submit
or cause its property manager to submit to the Tenant a Second Amendment to
Agreement of Lease (“the “Second Amendment”) in the form attached hereto as
Exhibit “I”. Seller agrees to use its commercially reasonable efforts (at no
cost to Seller) to obtain, from the Tenant, the executed Second Amendment prior
to the expiration of the Review Period. Promptly after receipt of the executed
Second Amendment, Seller shall provide Purchaser with a copy of same. Receipt of
the executed Second Amendment shall not be a condition to Purchaser’s obligation
to consummate the transaction contemplated hereunder.
Section 5.    Closing.
A.    The Closing (“Closing”) of the sale of the Property by Seller to Purchaser
shall occur by delivery of documents and funds in escrow to Escrow Agent no
later than ten (10) business days following the expiration of the Review Period,
unless such date is changed in writing signed by Seller and Purchaser (such
date, as the same may be so changed being referred to herein as the “Closing
Date”). Notwithstanding the foregoing, to the extent Tenant has not paid rent
for the month in which Closing is scheduled to occur (the “Closing Month”) as of
the Closing Date, the Closing Date shall be extended until such time as Tenant
pays rent for the Closing Month, but not later than the last day of the Closing
Month.
B.    At the Closing, all of the following shall occur, all of which shall be
deemed concurrent conditions:
1.    Seller, at Seller’s sole cost and expense, shall deliver or cause to be
delivered to Escrow Agent the following:
a.    A Special Warranty Deed (“Deed”), in substantially the form attached
hereto as Exhibit “C” and made a part hereof, fully executed and acknowledged by
Seller, conveying to Purchaser title to the Real Property, subject only to the
Permitted Encumbrances, as defined in Section 6 hereof;
b.    An Assignment and Assumption of Leases and Contracts affecting the
Property, in substantially the form attached hereto as Exhibit “D” and made a
part hereof (the “Assignment and Assumption”) duly executed by Seller;
c.    A Bill of Sale and Assignment for the Personal Property (without
warranties or representations other than as set forth herein) and the Permits in
substantially the form attached hereto as Exhibit “E” and made a part hereof
(the “Bill of Sale”) duly executed by Seller;
d.    A Tenant Notification Letter in the form attached hereto as Exhibit “F”
and made a part hereof(the “Tenant Notification Letter”) to be sent by Purchaser
to the Tenant promptly upon Closing and notifying the Tenant of the change in
ownership and instructing the Tenant to perform all future obligations to
Purchaser, in form satisfactory to Purchaser and Seller;
e.    Evidence reasonably satisfactory to the Title Company that the person
executing the closing documents on behalf of Seller has full right, power, and
authority to do so;
f.    The rent roll provided by Seller’s property manager (the “Rent Roll”);
g.    A proper affidavit by Seller, providing Seller’s U.S. taxpayer
identification number and stating that Seller is not a “foreign person” as
defined in 26 U.S.C. Section 1445;
h.    A Seller’s Affidavit in substantially the form of Exhibit “G” attached
hereto and incorporated herein (the “Title Affidavit”) duly executed by Seller;
i.    A Tenant Estoppel Certificate from Tenant in substantially the form of
Exhibit “H” attached hereto and incorporated herein (the “Tenant Estoppel”) duly
executed by Tenant;
j.    Such information as Escrow Agent may reasonably require in order to
prepare a closing statement showing the Purchase Price and any adjustments
thereto (the “Settlement Statement”).
2.    Purchaser, at Purchaser’s sole cost and expense, shall deliver or cause to
be delivered to Escrow Agent the following:
a.    A wire transfer, payable to the order of the Escrow Agent in an amount of
money equal to the Purchase Price less the Earnest Money, subject to adjustments
as provided in this Agreement;
b.    Evidence reasonably satisfactory to Seller and the Title Company that the
person executing the closing documents on behalf of Purchaser has full right,
power, and authority to do so;
c.    The Assignment and Assumption, the Bill of Sale, and the Tenant
Notification Letter all duly executed by Purchaser;

3

--------------------------------------------------------------------------------



d.    Such information as Escrow Agent may reasonably require in order to
prepare the Settlement Statement; and
e.    Such other documents and agreements as may be reasonably required to
consummate the transaction contemplated hereby.
3.    Seller and Purchaser shall each pay their respective attorneys’ fees and
one half of the escrow fees. Seller shall pay all recording fees for recording
any documents necessary to remove exceptions to title insurance, including all
costs associated with any Seller Encumbrances and the removal and termination of
the same. Purchaser shall pay the premium for issuance of the Owner Policy.
Seller and Purchaser shall each pay one half of the transfer taxes associated
with the recordation of the Deed. Any other expenses shall be split between the
parties in the customary manner in Mechanicsburg, Pennsylvania.
C.    All prorations for the Settlement Statement shall be calculated as of the
Closing Date (with Seller’s portion covering the period through the day
immediately prior to the Closing Date and Purchaser’s portion commencing on and
including the Closing Date), except as Seller and Purchaser may otherwise agree
in writing (which agreement may take the form of Seller’s and Purchaser’s
written approval of the Settlement Statement), on payments and invoices received
as of the Calculation Date, as hereinafter defined.
D.    All general and state-specific real estate taxes imposed by any
governmental authority ("Property Taxes") for the year in which the Closing
occurs shall be prorated between Purchaser and Seller as of the Closing. If the
Closing occurs prior to the receipt by Seller of the tax bill for the Property
for the calendar year or other applicable tax period in which the Closing
occurs, Property Taxes shall be prorated for such calendar year or other
applicable tax period based upon the prior year's tax bill. Notwithstanding the
foregoing, Property Taxes shall not be prorated with respect to any Tenant which
under its Lease is obligated to pay Property Taxes directly to the applicable
taxing authority. In addition, any deposits for real estate taxes and
assessments made by any Tenant for any period for which Purchaser would have
responsibility for payment thereof shall be credited to Purchaser at Closing and
shall be treated as a like-amount reduction in Purchaser’s real estate tax
proration. If any general or special assessment (as contrasted to ad valorem
taxes) are payable in installments, Purchaser shall receive a credit at Closing
for the gross amounts due.
E.    In the event that an application for a real estate tax abatement or
reduction is not filed by Seller prior to the Closing for the tax year in which
Closing occurs, then Purchaser shall have the exclusive right, following
Closing, to file and prosecute such application with respect to the year in
which Closing occurs. If such application has been filed by Seller prior to
Closing, and Closing occurs prior to the day which marks the midpoint of the tax
year, Purchaser shall also have the exclusive right to continue the prosecution
of said application. The amount of any abatement or reduction actually obtained,
less the cost of obtaining the same, shall be apportioned between the parties
based on their relative periods of ownership of the Property during the calendar
year in which Closing occurs and an appropriate payment (the “Tax Abatement
Payment”) shall be made to the other party within fifteen (15) business days
after any abatement or reduction for the year in which Closing occurs becomes
effective. To the extent that tenants are entitled to reimbursement under the
Lease on account of any such abatement or reduction attributable to the period
prior to Closing, any Tax Abatement Payment due Seller may be reduced by the
amounts actually paid to or credited to tenants, provided that Purchaser has
provided evidence reasonably satisfactory to Seller that such amount has been
paid or credited. As of the Effective Date, no such abatement or reduction
proceeding is currently pending.
F.    All rentals, including amounts paid in respect of common area maintenance
costs and other operating expenses of the Property, actually received by Seller
for the month in which the Closing occurs shall be prorated through the
Settlement Statement as of the Closing Date. Except as Seller and Purchaser may
otherwise agree in writing (which agreement may take the form of Seller’s and
Purchaser’s written approval of the Settlement Statement), such prorations shall
be calculated using the information available to Seller’s property manager as of
11:59 p.m. on that day which is two (2) business days before the Closing Date
(the “Calculation Date”).
a.    To the extent actually received by Seller prior to the Calculation Date,
Seller shall deliver to Purchaser at the Closing all advance payments or rentals
that are due for a period that is subsequent to the month in which the Closing
occurs. All rentals and other sums due during the month in which the Closing
occurs that are received by either party after the Calculation Date shall be
prorated as of the Closing Date and paid to the respective party forty-five (45)
days after Closing.
b.    All prorations of rentals shall be final at Closing and shall not be
subject to post-Closing reconciliation or correction except as specifically
provided herein.
G.    Amounts owing, prepaid or received by Seller on all (i) Contracts
expressly assumed by Purchaser and assigned to Purchaser hereunder, and (ii)
Contracts and service agreements which provide services to Purchaser and/or the
Property post-Closing, shall be apportioned as of the Closing. Notwithstanding
the foregoing, any and all leasing commission agreements and property management
contracts shall be expressly excluded from the foregoing prorations and shall be
terminated by Seller as of the Closing and no longer in force and effect or
otherwise in any way binding on Purchaser.
H.    Charges for utilities serving the Property shall be determined as of the
Closing Date. Purchaser shall be responsible for all utility charges for the
period on or after the Closing Date. Seller shall be responsible for all utility
charges for the period through and including the day preceding the Closing Date.
Seller and Purchaser shall cooperate to cause the transfer of utility accounts
from Seller to Purchaser. However, after the lapse of forty-eight (48) hours
following the Closing, Seller may terminate any utility service that Purchaser
has not transferred out of Seller’s name into Purchaser’s name.

4

--------------------------------------------------------------------------------



I.    All utility deposits for the benefit of Seller (power, water, sewer, etc.)
shall at all times remain the property of Seller and shall be refunded to Seller
by the deposit holder upon the Closing (or within a reasonable time thereafter),
and Purchaser shall take all commercially reasonable actions necessary to ensure
the prompt release of all such deposits to Seller.
J.    If there are any general or special assessments pending against the
Property which are subject to payment in installments, Seller shall pay any
installments of such special assessments that are due and payable prior to the
Closing and Purchaser shall pay all installments of such special assessments on
or after the Closing and any such payments made by Seller for the period between
the payment occurring immediately before the Closing and the payment due
immediately thereafter shall be adjusted between Seller and Purchaser
K.    At Closing, Seller shall give Purchaser a credit against the Purchase
Price for any outstanding tenant improvement allowances, leasing commissions,
free rent and/or abatement periods relating to the Leases and licensees under
the licenses which remain unpaid as of the Closing Date. Purchaser shall
indemnify Seller, to the extent of the credit against the Purchase Price,
against any claims by a Tenant on account of such tenant improvement allowances.
L.    As of the Closing Date, Seller will terminate its insurance coverage with
respect to the Property and Purchaser will affect its own insurance coverage.
M.    At Closing, Seller shall deliver to Purchaser at the Real Property (i)
exclusive possession of the Property (including all keys to the Property in
Seller’s possession or control), subject to the Permitted Encumbrances and the
Lease; (ii) the original Lease and amendments thereto; and (iii) all original
Contracts and amendments thereto to the extent they are in Seller’s or Seller’s
representatives’ possession, and (iv) all documents comprising the Records that
are in Seller’s possession.
N.    In the event of mathematical error on the Settlement Statement or in the
calculation of pro rations the Settlement Statement, the same shall be promptly
adjusted when determined and the appropriate party paid any monies owed,
provided that on the forty-fifth (45th) day after Closing, such amounts shall be
considered final except as otherwise specifically set forth herein.
O.    This Section 5 shall survive Closing for a period of twelve (12) months
from the Closing Date.
Section 6.    Conditions to Performance.
A.    Purchaser’s obligation to consummate the transaction contemplated herein
shall be contingent and specifically conditioned, until 5:00 p.m. Dallas, Texas
time on the thirtieth (30th) day from the Effective Date of this Agreement (the
“Review Period”), upon Purchaser, in Purchaser’s sole and absolute discretion,
being satisfied with and accepting consistent with Section 3 above, the status
of the title to the Real Property as shown by the Title Commitment, Title
Documents, the Survey and any updated Survey. The term “Permitted Encumbrance”
shall include and be limited to the following matters to the extent Purchaser
has not objected to the same during the Review Period: (a) all exceptions and
encumbrances to title revealed by the Survey or the Title Commitment (b) the
standard printed exceptions contained in the Title Commitment, (c) the Lease,
Contracts and other contracts affecting the Real Property, (d) liens for current
real estate taxes and assessments which are not yet due and payable, (e)
discrepancies, conflicts in boundary lines, shortages in area, encroachments and
any state of facts shown on the Survey or which a new or updated survey of the
Real Property obtained prior to Closing would disclose, (f) subject to the
adjustments provided for herein, any service, installation, connection or
maintenance charge, and charges for sewer, water, electricity, telephone, cable
television, internet or gas due from and after the Calculation Date, (g) rights
of tenants to remove trade fixtures at the expiration of the term of the Lease
of such tenants, (h) rights of tenants as tenants only, and (i) laws,
regulations, resolutions or ordinances, including, without limitation, building,
zoning and environmental protection, as to the use, occupancy, subdivision,
development, conversion or redevelopment of the Real Property currently or
hereinafter imposed by any governmental authority. Permitted Encumbrances shall
not, however, include any items, if any, which Seller elects to cure in its
written response to Purchaser’s Objection Letter in accordance with the terms of
Section 3.B. hereof, any Seller Encumbrance or any other matter to the extent
Purchaser objects during the Review Period.
B.    Purchaser’s obligation to consummate the transaction contemplated herein
shall be contingent and specifically conditioned, until 5:00 p.m. Dallas, Texas
time on the last day of the Review Period, upon Purchaser, in Purchaser’s sole
and absolute discretion, being satisfied with and accepting the physical
condition and nature of the Property, and the results of any Tests (as
hereinafter defined).
C.    Notwithstanding any provisions herein to the contrary, if Purchaser does
not give written notice to Seller of its election to terminate this Agreement by
not later than 5:00 p.m. Dallas, Texas time on the last day of the Review
Period, Purchaser shall be deemed satisfied with the Property in all respects,
and the Earnest Money shall become non-refundable to Purchaser except as
expressly provided in Sections 17.B. and 18.B. hereof.
D.    Purchaser’s obligation to consummate the transaction contemplated
hereunder is expressly subject to the satisfaction (or written waiver by
Purchaser) of the following conditions as of the Closing Date (“Purchaser’s
Closing Conditions”):
1.    Seller’s representations and warranties set forth herein continue to be
true and accurate in all material respects;
2.    There is no material breach of Seller’s covenants as set forth herein that
has not been cured prior to Closing;
3.    There is no material change in the matters reflected by the updated survey
and the Title Commitment after expiration of the Review Period which Seller is
unable or unwilling to cure except as consented to in writing by Purchaser;
Seller has

5

--------------------------------------------------------------------------------



materially performed all of its obligations hereunder, including, but not
limited to, the closing documents/deliveries described in Section 5.B.1 and the
Title Company shall be prepared to provide “gap” coverage or a similar
endorsement to Purchaser’s owner’s insurance policy;
4.    As of the Closing Date, the entirety of the Real Property and the
Improvements are leased to Tenant, the Lease is in full force and effect and the
Tenant is in occupancy of the Building;
5.    Purchaser shall have received, on or before the Closing Date, an executed
Tenant Estoppel from Tenant in the form described in Section 5.B.1.i; and
6.    Seller shall have delivered each of the closing documents / deliveries
required to be delivered under Section 5.B.1 of this Agreement
E.    Notwithstanding Purchaser’s Closing Conditions above, Seller’s obligation
to consummate the transaction contemplated hereunder is expressly subject to the
satisfaction by Purchaser (or waiver by Seller) of the following conditions as
of the Closing Date (“Seller’s Closing Conditions”):
1.    Purchaser's representations and warranties set forth herein continue to be
true and accurate in all material respects;
2.    There is no material breach of Purchaser's covenants as set forth herein;
and
3.    Purchaser has materially performed all of its obligations hereunder,
including, but not limited to, the closing documents/deliveries described in
Section 5.B.2.
The above conditions precedent may be waived only in writing by the party in
whose favor they run, which waiver may be granted or withheld by such party in
its sole discretion. If any condition precedent under this Agreement has not
been satisfied as of the date of Closing or waived by the party in whose favor
the condition precedent runs, such party shall be entitled, in its sole
discretion, to terminate this Agreement by giving the other party and the Escrow
Agent written notice to such effect, whereupon the Escrow Agent shall release
the Earnest Money to (a) Seller, in the event of a failure of Seller’s Closing
Conditions and a corresponding termination by Seller pursuant to Section 6.E.,
or to (b) Purchaser, in the event of a failure of Purchaser’s Closing Conditions
and a corresponding termination by Purchaser pursuant to Section 6.D. Upon a
termination pursuant to the immediately preceding sentence, the parties shall
have no further rights or liabilities under this Agreement except with respect
to the Surviving Obligations.
Section 7.    AS IS Sale.
A.    Purchaser expressly acknowledges that, except for the representations,
warranties and covenants set forth herein, the Property is being sold and
accepted AS IS, WHERE-IS, WITH ALL FAULTS, and Seller makes no representations
or warranties, express or implied, with respect to the physical condition or any
other aspect of the Real Property, including, without limitation, (i) the
structural integrity of any improvements on the Property, (ii) the manner,
construction, condition, and state of repair or lack of repair of any of such
improvements, (iii) the conformity of the improvements to any plans or
specifications for the Property, including but not limited to any plans and
specifications that may have been or which may be provided to Purchaser, (iv)
the conformity of the Property or its intended use to past, current or future
applicable zoning or building code requirements or restrictive covenants, or the
compliance with any other laws, rules, ordinances, or regulations of any
government or other body, (v) the financial earning capacity or history or
expense history of the operation of the Property, (vi) the nature and extent of
any right-of-way, lease, possession, lien, encumbrance, license, reservation,
restriction, condition, or otherwise, (vii) the existence of soil instability,
past soil repairs, soil additions or conditions of soil fill, susceptibility to
landslides, sufficiency of undershoring, sufficiency of drainage, (viii) whether
the Property is located wholly or partially in a flood plain or a flood hazard
boundary or similar area, (ix) the existence or non-existence of asbestos,
underground or above ground storage tanks, hazardous waste or other toxic or
hazardous materials of any kind or any other environmental condition or whether
the Property is in compliance with applicable laws, rules and regulations, (x)
the Property’s investment potential or resale at any future date, at a profit or
otherwise, (xi) any tax consequences of ownership of the Property or (xii) any
other matter whatsoever affecting the stability, integrity, fitness for use or
other condition or status of the land or any buildings or improvements situated
on all or part of the Property or any other aspect of the Property or any part
thereof (collectively, the “Property Conditions”), and except for warranties and
representations expressly provided herein, PURCHASER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY AND ALL ACTUAL OR POTENTIAL RIGHTS PURCHASER MIGHT HAVE
REGARDING ANY FORM OF WARRANTY, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF
LAW, INCLUDING, BUT IN NO WAY LIMITED TO ANY WARRANTY OF CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE relating to
the Property, its improvements or the Property Conditions, such waiver being
absolute, complete, total and unlimited in any way.
B.    If and to the extent that Seller delivers or makes available documents,
reports (including any environmental reports) or other writings concerning the
Property (collectively, with the review items described in Section 4, the
“Review Items”) to Purchaser, all such Review Items shall be delivered or made
available, unless otherwise expressly represented to and/or warranted herein,
without any representation or warranty as to the completeness or accuracy of the
data or information contained therein, and all such Review Items are furnished
to Purchaser solely as a courtesy, and Seller has neither verified the accuracy
of any statements or other information therein

6

--------------------------------------------------------------------------------



contained, the method used to compile such information nor the qualifications of
the persons preparing such information unless otherwise expressly represented to
and/or warranted herein. The Review Items are provided on an AS-IS-WHERE-IS
BASIS, AND PURCHASER EXPRESSLY ACKNOWLEDGES THAT, UNLESS OTHERWISE EXPRESSLY
REPRESENTED TO AND/OR WARRANTED HEREIN, SELLER MAKES NO REPRESENTATION, EXPRESS
OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO,
ANY WARRANTY OF CONDITION, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE
AS TO THE REVIEW ITEMS. Without Seller’s prior written consent, Purchaser: (i)
shall not divulge to any third party any of the Review Items and shall not use
the Review Items in Purchaser’s business prior to the Closing, except in
connection with the evaluation of the acquisition of the Property; (ii) shall
ensure that the Review Items are disclosed only to such of Purchaser’s officers,
directors, employees, consultants, investors and lenders, as have actual need
for the information in evaluating the Property and that prior to Closing all
such parties shall treat the Review Items as confidential and proprietary to
Seller; (iii) shall act diligently to prevent any further disclosure of the
information; and (iv) shall, if the Closing does not occur for any reason,
promptly destroy or return to Seller (without keeping copies) all Review Items.
In addition to Purchaser’s obligation to destroy or return the Review Items as
required by the foregoing sub-section (iv), if for any reason other than
Seller’s default the transaction contemplated by this Agreement fails to be
consummated, Purchaser shall promptly destroy any and all completed plans,
renderings, market studies, reports, soil tests, plats, engineering work product
and other studies or work product prepared by or on behalf of Purchaser in
connection with the Property. This Section 7.B. shall survive the termination of
this Agreement.
C.    Except as expressly represented or warranted by Seller herein, Purchaser
will rely solely on its own investigation of the Property and not on any
information provided by Seller, its agents, or its contractors. Seller will not
be liable or bound in any way by any oral or written statements, representations
or information about the Property or its operation furnished by any party
purporting to act on Seller’s behalf. Purchaser further acknowledges and agrees
that the compensation to be paid to Seller for the Property has been decreased
to take into account the Property is being sold subject to the disclaimers and
waivers contained in this Agreement.
D.    After the Closing, Purchaser shall be solely responsible for any and all
Requirements, Property Conditions, and all other aspects of the Property,
whether the same shall be existing as of the Closing Date or not. Except as
expressly provided herein, to the fullest extent permitted by law, Purchaser
hereby waives any and all rights and benefits which it now has, or in the future
may have, conferred upon it by virtue of any applicable state, federal, or local
law, rule, or regulation as a result of any alleged inaccuracy or incompleteness
of the information or the purchase of the Property, including, without
limitation, (i) the provisions of the Pennsylvania Unfair Trade Practices And
Consumer Protection Law, 73 P.S. section 201-1, et seq.; (ii) the Pennsylvania
Real Estate Seller Disclosure Act, 68 P.S. section 1023, et seq. or (ii) any
other comparable statutes or laws of the state in which the Real Property is
located, and (iii) any environmental law, rule, or regulation whether federal,
state or local, including, without limitation, the Comprehensive Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§9601 et seq.) as amended by
the Superfund Amendments and Reauthorization Act of 1986, and any analogous
federal or state laws. With respect to Purchaser’s waiver of the above and the
other waivers by Purchaser contained in this Agreement, Purchaser represents and
warrants to Seller that: (a) Purchaser is not in a significantly disparate
bargaining position; (b) Purchaser is represented by legal counsel in connection
with the sale contemplated by this Agreement and (c) Purchaser is knowledgeable
and experienced in the purchase, operation, ownership, refurbishing and sale of
commercial real estate, and is fully able to evaluate the merits and risks of
this transaction. As part of the provisions of this Section 7.D., but not as a
limitation thereon, Purchaser hereby agrees, represents and warrants that the
matters released herein are not limited to matters which are known or disclosed.
In this connection, to the extent permitted by law, Purchaser hereby agrees,
represents, and warrants that it realizes and acknowledges that factual matters
now unknown to it may have given or may hereafter give rise to causes of action,
claims, demands, debts, controversies, damages, costs, losses and expenses which
are presently unknown, unanticipated and unsuspected, and Purchaser further
agrees, represents and warrants that the waivers and releases herein have been
negotiated and agreed upon in light of that realization and that Purchaser
nevertheless hereby intends to release, discharge and acquit Seller from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses which might in any way be included in the waivers and
matters released as set forth in this Section 7.D.
E.    The foregoing waivers and releases will be given full force and effect
according to each of their express terms and provisions, including those
relating to unknown and unsuspected claims, damages and causes of action and
strict liability claims. The foregoing waivers and releases include claims of
which Purchaser is presently unaware or which Purchaser does not presently
suspect to exist which, if known by Purchaser, would materially affect
Purchaser’s waiver or release to Seller.
F.    Notwithstanding anything herein to the contrary, all of the terms and
provisions of this Section 7 shall survive the Closing or a termination of this
Agreement.
Section 8.    Brokers. Purchaser and Seller hereby agree that C-III Realty
Services LLC (“Broker”) has represented Seller in connection with the sale of
the Property to Purchaser and that no broker has represented Purchaser in
connection with its purchase of the Property from Seller. Seller agrees to pay a
commission to Broker at Closing pursuant to a separate agreement, if and only if
the Closing occurs and all funding has occurred hereunder. Purchaser agrees that
if any claims should be made for commissions allegedly arising from the
execution of this Agreement or any sale of the Property to Purchaser by any
broker other than Broker by reason of any acts of Purchaser, Purchaser will
protect, defend, indemnify and hold Seller harmless from and against any and all
loss, liabilities and expenses in connection therewith. Seller agrees that if
any claims should be made for commissions allegedly arising from the execution
of this Agreement or any sale of the Property to Purchaser by any broker other
than Broker by reason of any acts of Seller, Seller will

7

--------------------------------------------------------------------------------



protect, defend, indemnify and hold Purchaser harmless from and against any and
all loss, liabilities and expenses in connection therewith. This Section 8 shall
survive Closing.
Section 9.    Purchaser’s Inspection.
A.    During the Review Period and thereafter during the term of this Agreement,
upon reasonable prior notice to Seller and subject to the provisions herein,
Purchaser shall have the right to diligently and thoroughly inspect the
Property, and to hire such experts as Purchaser may deem necessary to thoroughly
evaluate and analyze the Property and Property Conditions, including
contractors, engineers, soils analysts, pest control specialists and the like,
all at Purchaser’s expense so long as such activities do not unreasonably
interfere with Seller’s or Tenant’s use of the Property. During the Review
Period, Seller shall arrange an interview between Purchaser and (i) Tenant’s
Director of Corporate Real Estate (or equivalent position) and (ii) Seller shall
use commercially reasonable efforts to include the applicable Chief Counsel for
the Pennsylvania Office of General Counsel, such interviews to take place no
later than ten (10) days prior to the end of the Review Period and Seller shall
have the right to have a representative present (by telephone conference or in
person) during such interview.
B.    During the Review Period and thereafter during the term of this Agreement,
upon reasonable prior notice to Seller and subject to the provisions herein,
Purchaser and its agents and employees, at Purchaser’s sole risk and expense,
shall have the right to enter upon the Property during normal business hours for
testing, surveying, engineering and other reasonable inspection purposes
(“Tests”). All such activities shall be conducted in such a fashion so as not to
unreasonably interfere with the rights or property of the Tenant or others with
any possessory interest in any part of any portion of the Property. Purchaser
will cooperate with and adhere to all tenant notice requirements that affect the
timing of all such activities. Without the prior written consent of Seller and
subject to Section 9A above, Purchaser covenants with Seller that Purchaser
shall not contact (i) the Tenant, (ii) Seller’s property manager, or (iii) any
leasing agent of Seller with respect to space in the Property. In any event,
even after Purchaser receives Seller’s consent, any such contact made by
Purchaser shall simultaneously include Seller (i.e. simultaneous copy to Seller
on emails or other correspondence, joinder of an authorized representative of
Seller in any telephone calls and presence of an authorized representative of
Seller at meetings), unless Seller waives such simultaneous contact in writing
in advance of any such Purchaser contact. Notwithstanding anything herein to the
contrary, Seller reserves the right to accompany Purchaser, or have a
representative of Seller accompany Purchaser, prior to entering upon the
Property in connection with any test or inspection; provided, however, Purchaser
may not enter into any space leased by Tenant without being accompanied by
Seller’s manager for the Property or another designated representative of
Seller. Seller agrees to make its manager or other representative reasonably
available during normal business hours. Purchaser will not alter the physical
condition of the Property without notifying Seller of its requested tests, and
obtaining the written consent of Seller to any physical alteration of the
Property, including, without limitation, borings, drillings or other invasive
testing. Purchaser will promptly restore the Property to substantially a similar
condition prior to such damage (wear and tear excepted) if damaged or changed
due to the tests and inspections performed by Purchaser, free of any mechanics’
or materialmen’s liens or other encumbrances arising out of any of the
inspections or tests, and will provide Seller, at no cost to Seller, with a copy
of the results of any tests and inspections made by Purchaser, excluding any
market and economic feasibility studies. PURCHASER HEREBY AGREES TO AND SHALL
INDEMNIFY, DEFEND, PROTECT AND HOLD SELLER HARMLESS OF, FROM AND AGAINST ANY AND
ALL LIABILITIES, SUITS, CLAIMS, LOSSES, CAUSES OF ACTION, LIENS, FINES,
PENALTIES, COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, COURT COSTS,
REASONABLE ATTORNEYS’ FEES AND COSTS, AND DAMAGES SUSTAINED BY OR ASSERTED
AGAINST SELLER OR THE PROPERTY (COLLECTIVELY “CLAIMS”), INCLUDING, BUT NOT
LIMITED TO, INJURY TO OR DEATH OF ANY PERSON OR DAMAGE TO OR THEFT OF ANY
PROPERTY, OR MECHANICS’ AND MATERIALMEN’S LIENS, CAUSED AS A RESULT OF OR
ARISING OUT OF OR SOLELY IN CONNECTION WITH ANY INSPECTIONS, EXAMINATIONS OR
TESTS CONDUCTED BY PURCHASER OR ITS CONTRACTORS OR AGENTS, EVEN IF THE
INDEMNIFIED PARTY WOULD BE STRICTLY LIABLE UNDER APPLICABLE LAW, BUT NOT TO THE
EXTENT SUCH CLAIMS ARE CAUSED BY THE SOLE OR CONCURRENT NEGLIGENCE OF SELLER.
The provisions of this Section 9.B. and Section 9.C. below shall survive Closing
or termination of this Agreement.
C.    Prior to Purchaser’s or Purchaser’s agents’, contractors’ or employees’
entry onto the Property such parties shall furnish Seller with evidence of
commercial general liability insurance from insurers licensed to do business in
the state in which the Real Property is located with coverage and minimum limits
of at least $1,000,000. Such insurance may not be cancelled or amended except
upon thirty (30) days’ prior written notice to Seller. In addition, Purchaser
and Purchaser’s agents, contractors and employees may only enter onto the
Property on a date and time specified by Seller in writing and, if required by
Seller, in the presence of Seller’s personnel or under the supervision of
Seller’s consultants. Purchaser must use its best efforts to ensure that
Purchaser and Purchaser’s agents, contractors and employees do not disclose the
existence or terms of this Agreement to Tenant or others with a possessory
interest in all or any portion of the Property or to any of Seller’s contractors
or agents at the Property except for Seller’s property manager.
Section 10.    Notices.
A.    Any notice required or permitted to be given hereunder by one party to the
other shall be in writing and the same shall be given and shall be deemed to
have been served and given when (i) delivered in person to the address set forth
herein below for the party to whom the notice is given, (ii) placed in the
United States mail, certified and return receipt requested, addressed to such
party at the address hereinafter specified, or (iii) deposited into the custody
of FedEx Corporation to be sent by FedEx Overnight Delivery or other reputable
overnight carrier for next day delivery, addressed to such party at the address
hereinafter specified. In addition, notice

8

--------------------------------------------------------------------------------



may be given by email at the email address set forth herein below for the party
to whom notice is given, and such notice shall be deemed given and served upon
transmission so long as such notice is also given on the same day via a method
provided for in (i) through (iii) above.
B.    The address of Seller for all purposes under this Agreement and for all
notices hereunder shall be:
U.S. Bank, Trustee for CD 2006-CD2
c/o C-III Asset Management LLC
5221 North O’Connor Blvd., Suite 600
Irving, Texas 75039
Attention: Don Edwards
Telephone: 972-868-5437
Fax: (972) 868-5495
E mail: dedwards@c3cp.com
with a copy to:
Lindsey M. Hoelzle, Esquire
Dinsmore & Shohl LLP
1200 Liberty Ridge Drive, Suite 310
Wayne, PA 19087
Telephone: (610) 408-6036
Fax: (610) 408-6021
Email: lindsey.hoelzle@dinsmore.com
C.    The address of Purchaser for all purposes under this Agreement and for all
notices hereunder shall be:
c/o Griffin Capital Corporation
1520 E. Grand Avenue
El Segundo, CA 90245
Attention: Robert Corry
Telephone: (310) 469-6100
E mail: rcorry@griffincapital.com
with a copy to:
Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, IL 60015
Attention: Mary Higgins, Esq.
E-mail: mhiggins@griffincapital.com
and
Dickstein Shapiro LLP
1825 Eye Street NW
Washington, DC 20006
Attention: Jason R. Eig, Esq.
E-mail: eigj@dicksteinshapiro.com
D.    From time to time either party may designate another address within the 48
contiguous states of the United States of America for all purposes of this
Agreement by giving the other party not less than ten (10) days’ advance written
notice of such change of address in accordance with the provisions hereof.
Section 11.    Entire Agreement. This Agreement (including the exhibits hereto)
contains the entire agreement between Seller and Purchaser and fully supersedes
all prior agreements and understandings between the parties. No oral statements
or prior written matter not specifically incorporated herein shall be of any
force and effect. No variation, modification, or changes hereof shall be binding
on either party hereto unless set forth in a document executed by such parties
or a duly authorized agent, officer or representative thereof.
Section 12.    Representations.
A.    Seller hereby warrants and represents to Purchaser that this Agreement and
all documents to be executed and delivered by Seller at Closing are and at the
Closing will be duly authorized, executed, and delivered, and are and at the
Closing will be legal, valid, and binding obligations of Seller, and do not and
at the Closing will not violate any provisions of any agreement to which Seller
is a party or to which Seller is subject.

9

--------------------------------------------------------------------------------



B.    Seller makes the following representations and warranties to Purchaser,
which representations and warranties shall be deemed to be repeated by Seller as
of the Closing Date and which shall survive the Closing for a period of nine (9)
months (the “Survival Period”):
1.    Omitted.
2.    To Seller’s actual knowledge, Seller has delivered to Purchaser a correct
and complete copy of the Lease and all amendments thereto. To Seller’s current
actual knowledge, there are no parties in possession of any portion of the Real
Property, except the Tenant pursuant to the Lease, as shown on the rent rolls
delivered to Purchaser pursuant to this Agreement and persons or entities
claiming by, through or under such Tenant. Between the date hereof and the
earlier of the Closing Date or the termination of this Agreement, Seller shall
not amend, modify or terminate the Lease, or enter into new leases, of spaces at
the Property. As of the date hereof, Seller is the holder of all of the
landlord’s right, title and interest in, to and under the Lease. The Lease is in
full force and effect. There is no security deposit paid by Tenant under the
Lease. Seller, to its knowledge, has not received, nor is Seller aware of, any
claim from the Tenant under the Lease alleging any type of default by the
landlord under the Lease that has not been cured or demanding any work that has
not been performed or payment from landlord that has not been made.
3.    Seller has full power to enter into and perform this Agreement and perform
its obligations hereunder.
4.    The execution, delivery and performance of this Agreement by Seller has
been duly and validly authorized by all necessary action and proceedings and no
further action or authorization is necessary on the part of Seller in order to
consummate the transaction contemplated herein.
5.    Seller has full right, power and authority to own the Property, to execute
and deliver this Agreement, to consummate the transactions, to comply with and
fulfill the terms and conditions hereof and to sell the Property to Purchaser.
This Agreement is legally binding on, and enforceable against, Seller, in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, receivership and other similar laws
affecting the rights and remedies of creditors generally and by general
principles of equity. Seller owns fee simple title to the Property subject to
all matters of record and no third party has any right to purchase all or any
part of the Property.
6.    The execution and delivery of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby will not: (i)
violate any judgment, order, injunction, or decree to which Seller is subject,
or (ii) conflict with, result in a breach of, or constitute a default under the
organizational documents of Seller or any lease, mortgage, loan agreement,
covenant, or other agreement or instrument to which Seller is a party or by
which Seller is bound.
7.    To Seller’s actual knowledge, all Contracts (other than management
agreements and leasing commission agreements) affecting the Property between
Seller (or any managing agent on behalf of Seller) and third parties relating to
the maintenance and operation of the only the Property are accurately set forth
on Schedule 12.B.6 hereto. To Seller’s knowledge, the documents constituting the
Contracts that are delivered to or made available to Purchaser are true, correct
and complete copies of all of the Contracts affecting the Property. Seller has
not given or received any written notice of any breach or default under the
Contracts which remains uncured.
8.    Seller has not been served with or received written notice of any suit,
action, arbitration, or legal or other proceeding or governmental investigation
which (i) if determined adversely to Seller, materially and adversely affects
the use or value of the Property owned by such Seller, or (ii) questions the
validity of this Agreement or any action taken or to be taken pursuant hereto,
or (iii) involves condemnation or eminent domain proceedings involving the
Property owned by Seller or any portion thereof.
9.    Seller has not received any written notice from a governmental authority
of any (i) pending or threatened condemnation proceedings affecting the
Property, or any part thereof; (ii) any violations of applicable zoning laws
with respect to the Property which have not heretofore been cured; or (iii) any
violations of any other laws, rules or regulations (including any environmental
law) relating to the use or operation of the Property which have not been
heretofore been cured.
10.    To Seller’s actual knowledge, there are no lease brokerage agreements,
leasing commission agreements or other agreements providing for payments of any
amounts for leasing activities or procuring tenants with respect to the Property
owned by such Seller or any portion or portions thereof and any and all leasing
commissions and brokerage fees accrued or due and payable with respect to the
Property as of the date hereof and at the Closing have been or shall be paid in
full or shall be credited to Purchaser.
11.    To Seller’s actual knowledge, Seller has received no notices from any
governmental authority of any Hazardous Conditions (as hereinafter defined)
relating to the Property and Seller has not caused any Hazardous Conditions to
be created on the Property. As used herein, the “Hazardous Conditions” refers to
the presence on, in or about the Property (including ground water) of Hazardous
Materials (as hereinafter defined), the concentration, condition, quantity,
location or other characteristic of which fails to comply with the standards
applicable, relevant, or appropriate under applicable environmental laws. In
turn, the term “Hazardous Materials” shall mean any chemical, substance, waste,
material, equipment, or fixture defined as hazardous, toxic, a pollutant, a
contaminant, or otherwise regulated under any environmental law, including but
not limited to, a petroleum and petroleum products, waste oil, halogenated and
non-halogenated solvents, PCB’s and asbestos.

10

--------------------------------------------------------------------------------



12.    There is no other agreement currently in effect relating to the
management of the Property owned by Seller by any third-party management company
other than Seller’s management agreement with the current property manager which
shall be terminated as of Closing.
13.    To Seller’s actual knowledge, as of the Effective Date, Seller has not
filed, and has not retained anyone to file, notices of protests against, or to
commence action to review, real property tax assessments against the Property
owned by Seller.
14.    Except as otherwise expressly provided herein, Seller shall not further
encumber the Property or any of the improvements or personal property located
thereon. Between the date of this Agreement and the earlier of the Closing Date
or the termination of this Agreement, Seller shall not voluntarily create any
exception to title to its Property.
15.    Neither Seller nor any of its affiliates, (collectively, a “Seller’s
Party”) is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities
16.    Neither Seller nor any Seller Party, nor any party providing funds to
Seller: (A) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws (as hereinafter defined); (B) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (C) has had any of
its funds seized or forfeited in any action under any Anti-Money Laundering
Laws. The term “Anti-Money Laundering Laws” shall mean laws, regulations and
sanctions, state and federal, criminal and civil, that: (w) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (x) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (y) require identification and documentation of
the parties with whom a financial institution conducts business; or (z) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. Seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et. Seq., the International Emergency Economic Powers Act, 50 U.S.C. Section
1701 et. Seq., and the sanction regulations promulgated pursuant thereto by the
OFAC, as well as laws relating to prevention and detection of money laundering
in 18 U.S.C. Sections 1956 and 1957
17.    Seller is in compliance with any and all applicable provisions of the
Patriot Act.
18.    No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, has been threatened in writing, against Seller.
As used in this Agreement, the words “Seller’s current actual knowledge” (or any
other words regarding the knowledge or awareness of Seller) mean and refer to
the current actual knowledge of Don Edwards and Alex Fleming, not in their
respective individual or personal capacity but solely in each of their capacity
as Servicing Officer for Seller, limited to their current consciousness, without
any due diligence, inquiry or investigation of any kind or duty of inquiry or
investigation by either of them and do not include any constructive, imputed or
implied knowledge.
By executing and delivering the documents listed in Section 5, Seller shall be
deemed to have made all of the foregoing representations and warranties as of
Closing. Should any of the foregoing representations and warranties be found to
be incorrect in any material respect prior to Closing, Seller may cure same by
Closing. If Seller is unable or otherwise does not cure same by Closing,
Purchaser shall be entitled either to (i) waive same and close this transaction
in accordance with the terms of this Agreement without adjustment of the
Purchase Price by reason of such breach, or (ii) terminate this Agreement by
written notice to Seller. In the event Purchaser elects to terminate this
Agreement pursuant to the foregoing sentence, the Escrow Agent shall return the
Earnest Money to Purchaser and neither party to this Agreement shall thereafter
have any further rights or obligations hereunder, except the Surviving
Obligations.
C.    Purchaser makes the following representations and warranties to Seller,
which representations and warranties shall be deemed to be repeated by Purchaser
as of the Closing Date and which shall survive the Closing for the Survival
Period:
1.    This Agreement is, and all documents to be executed and delivered by
Purchaser at the Closing are or at the Closing will be, (i) duly authorized,
executed, and delivered, and (ii) the legal, valid, and binding obligations of
Purchaser, and do not and at the Closing will not violate any provisions of any
agreement to which Purchaser is a party or to which Purchaser is subject;
2.    Purchaser has full right, power and authority to execute and deliver this
Agreement, to consummate the transactions contemplated herein, to comply with
and fulfill the terms and conditions hereof and to purchase the Property from
Seller, and no further action or authorization is necessary on the part of
Purchaser in order to consummate the transaction contemplated herein;
3.    Purchaser is a limited liability company, has been duly organized, and is
validly existing and in good standing in the State of Delaware and the state in
which the Real Property is located;

11

--------------------------------------------------------------------------------



4.    Intentionally Omitted;
5.    Purchaser is not acquiring the Property with the assets of an employee
benefit plan (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), or, if plan assets will be used to
acquire the Property, Purchaser will deliver to Seller at Closing a certificate
containing such factual representations as shall permit Seller and its counsel
to conclude that no prohibited transaction would result from the consummation of
the transactions contemplated by this Agreement. Purchaser is not a “party in
interest” within the meaning of Section 3(3) of ERISA with respect to any
beneficial owner of Seller;
6.    Neither Purchaser nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents
(collectively, a “Purchaser Party”) is, nor will they become, a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the OFAC of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities;
7.    Neither Purchaser nor any Purchaser Party, nor any party providing funds
to Purchaser: (A) is under investigation by any governmental authority for, or
has been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws (as hereinafter defined); (B) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (C) has had any of
its funds seized or forfeited in any action under any Anti-Money Laundering
Laws. The term “Anti-Money Laundering Laws” shall mean laws, regulations and
sanctions, state and federal, criminal and civil, that: (w) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (x) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (y) require identification and documentation of
the parties with whom a financial institution conducts business; or (z) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the Patriot Act, the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. Seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. Seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. Seq., and the sanction regulations promulgated
pursuant thereto by the OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957; and
8.    Purchaser is in compliance with any and all applicable provisions of the
Patriot Act.
Section 13.    Seller’s Covenants. Seller covenants and agrees with Purchaser
that between the Effective Date and the Closing Date (or from and after the
Closing Date for a period of three (3) months) with respect to Section 13.H
below):
A.As soon as reasonably possible after Seller’s receipt of written notice from
any governmental authority of the institution of any proceedings for the
condemnation of the Real Property, or any portion thereof, or any other
proceedings arising out of injury or damage to the Real Property, or any portion
thereof, Seller will notify Purchaser of the pendency of such proceedings.
B.At Purchaser’s written request delivered to Seller at least ten (10) days
before Closing and specifying the Contracts to be cancelled, Seller will give
notice of termination at Closing for all Contracts specified in Purchaser’s
request which can be cancelled with thirty (30) days’ notice and without payment
of a termination fee or penalty, and Purchaser shall assume such Contracts for
the unexpired balance of such thirty (30) day period.
C.After the Effective Date, Seller shall not, without Purchaser’s prior written
consent, which consent shall not unreasonably be withheld, delayed or
conditioned: (1) amend or modify the Lease or (2) terminate the Lease.
D.Purchaser expressly acknowledges and agrees that Seller has no obligations
with respect to the Property that survive Closing except as specifically set
forth herein. The provisions of this Section 13.D. shall survive Closing.
E.Seller shall continue to operate, maintain and repair the Property in the
ordinary course of business, but shall not take any of the following actions
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, delayed or conditioned prior to the expiration of the
Review Period and thereafter, and which consent shall be deemed granted in the
event that Purchaser fails to respond to a written request for its consent
within ten (10) business days: (a) make or permit to be made any material
alterations to or upon the Property (provided, however, Purchaser’s consent
shall not be required for repairs or other work of an emergency nature, as
required by law, or under the Lease, provided that Seller shall notify Purchaser
of such work as soon as practicable), (b) enter into any contracts for the
provision of services and/or supplies to the Property which are not terminable
without premium or penalty by Purchaser upon no more than thirty (30) days’
prior written notice, or amend or modify any of the Contracts in any material
respect, unless such Contract, as amended, may be terminated without premium or
penalty by Purchaser upon no more than thirty (30) days’ prior written notice,
(c) enter into any leases, licenses, or other occupancy agreements with respect
to the Property or any part thereof, or extend (except pursuant to a provision
of the existing Lease or license), terminate or cancel (except in the event of a
tenant default), or otherwise amend (except pursuant to a provision of the
existing Lease or license that specifically contemplates or requires such
amendment) any of the Lease or licenses, (d) remove or permit the removal from
the Property of any fixtures, mechanical equipment, or any other item included
in the Property except when replaced with items of equal or greater quality and
value by Seller prior to Closing, and except for the use and consumption at the
Property of inventory, office and other supplies and spare parts, and the
replacement of worn out, obsolete

12

--------------------------------------------------------------------------------



and defective tools, equipment and appliances, in each case in the ordinary
course of business, or (e) grant any easements or title encumbrances that will
affect the Property or any portion thereof after the Closing Date. Seller agrees
that from the date of this Agreement to the Closing Date, Seller shall: (i) at
its expense, maintain its usual maintenance program for the Property, reasonable
wear and tear and damage by fire or other casualty excepted, it being
understood, however, that the Property is being sold in an “AS-IS” condition as
provided in Section 7 hereof; (ii) continue to perform in all material respects
its obligations as landlord under the Lease; (iii) not mortgage any part of the
Property; (iv) not make any commitment or incur any liability to any labor
union, through negotiations or otherwise with respect to the Property; and (v)
maintain in full force and effect an all-risk casualty insurance policy for the
Property and all improvements thereon, in substantially the same form as
currently maintained.
F.Promptly after receipt, Seller shall provide Purchaser with true and complete
copies of any written notices that Seller receives from any governmental
authority with respect to (i) any special assessments or proposed increases in
the valuation of the Property; (ii) any condemnation or eminent domain
proceedings affecting the Property or any portion thereof; or (iii) any material
violation of any environmental law or any zoning, health, fire, safety or other
law, regulation or code applicable to the Property. In addition, Seller shall
deliver or cause to be delivered to Purchaser, promptly upon the giving or
receipt thereof by Seller, true and complete copies of any written notices of
default or potential default or other material issue given or received by Seller
under any of the Leases or licenses or any of the Contracts.
G.Seller will advise Purchaser promptly of any suit, action, arbitration, or
legal or other proceeding or governmental investigation which is instituted
after the Effective Date and which concerns or affects Seller or the Property,
other than any such matters (such as slip and fall and similar claims) that are
covered by Seller’s insurance.
H.Seller shall use commercially reasonable efforts to assist Purchaser, at no
cost to Seller, in connection with the transfer of any roof warranty.
Section 14.    Assigns. This Agreement shall inure to the benefit of and be
binding on the parties hereto and their respective legal representatives,
successors, and permitted assigns. Purchaser may assign its rights under this
Agreement one time only to an affiliate of Purchaser with written notice to
Seller at least five (5) business days before Closing but without the consent of
Seller. Purchaser shall deliver a copy of the agreement pursuant to which this
Agreement is assigned to and assumed by such assignee at least one (1) business
day prior to Closing. Any other assignment shall require the prior written
consent of Seller, which may be granted or denied in Seller’s commercially
reasonable discretion. An assignment or transfer of this Agreement shall not
relieve the Purchaser named herein of any of Purchaser’s obligations under this
Agreement (whether the same accrued prior to the date of such assignment or
accrues on or after such date). The preceding sentence shall survive Closing.
Section 15.     The date on which this Agreement is executed by the last to sign
of Seller and Purchaser shall be the “Effective Date” of this Agreement.
Section 16.    Time of the Essence. Time is of the essence of this Agreement.
Section 17.    Destruction, Damage, or Taking Prior to Closing. If, after the
Effective Date, the Property or any portion thereof is damaged or destroyed by
fire or other casualty or by a partial taking under the provisions of eminent
domain prior to the Closing and the Property is not substantially restored by
the Closing Date:
A.    If the cost of repair or value of the taking does not exceed Five Hundred
Thousand Dollars ($500,000.00) Seller shall assign to Purchaser at Closing all
of Seller’s Property insurance or condemnation proceeds, and Purchaser shall
close this transaction as provided herein except that Purchaser shall receive a
credit against the Purchase Price for any deductible applicable under any such
insurance policy. Seller agrees that its existing fire insurance policy covering
the Property shall remain in effect until Closing unless replaced by comparable
insurance coverage.
B.    If (i) the Tenant terminates its Lease or is permitted to reduce its rent
under such Lease as a result of such casualty or taking, (ii) access to the
Property is unavailable or impaired, (iii) there is a reduction in parking at
the Property, and the result the cost of repair or value of the taking related
to items (i) through (iii) exceeds Five Hundred Thousand Dollars ($500,000.00)
Purchaser shall have the option of: (i) closing this transaction as provided
herein, except that (x) Seller shall assign to Purchaser at Closing all of the
Seller’s Property insurance or condemnation proceeds, and (y) Purchaser shall
receive a credit against the Purchase Price for any deductible applicable under
any such insurance policy, less any amounts reasonably and actually expended by
Seller to remedy any unsafe conditions at the Property or to repair or restore
any damages, in no event to exceed the amount of the loss. In the event such
amount spent by Seller shall exceed the amount of the deductible on such
casualty insurance policy, then Purchaser shall deliver such excess amount to
Seller, within five (5) business days of its receipt of any casualty insurance
proceeds received on account of such casualty; or (ii) terminating this
Agreement shall be deemed null and void and the parties hereto shall have no
further obligations to or recourse against each other either under this
Agreement or otherwise, except the Surviving Obligations, and the Earnest Money
together with any accrued interest thereon shall be returned to Purchaser.
Section 18.    Termination, Default and Remedies.
A.    If Purchaser fails or refuses to consummate the purchase of the Property
pursuant to this Agreement at the Closing following two (2) business days
written notice from Seller for any reason other than the termination of this
Agreement by Purchaser

13

--------------------------------------------------------------------------------



pursuant to a right so to terminate expressly set forth in this Agreement, then
Seller, as Seller’s sole and exclusive remedy, shall have the right to terminate
this Agreement by giving written notice thereof to Purchaser prior to or at the
Closing, whereupon neither party hereto shall have any further rights or
obligations hereunder except the Surviving Obligations, and the Escrow Agent
shall deliver the Earnest Money to Seller as liquidated damages, free of any
claims by Purchaser or any other person with respect thereto. It is agreed that
the Earnest Money to which Seller is entitled under a termination above is a
reasonable forecast of just compensation for the harm that would be caused by
Purchaser’s breach, and that the harm that would be caused by such breach is one
that is incapable or very difficult of accurate estimation.
B.    If Seller fails or refuses to consummate the sale of the Property pursuant
to this Agreement at the Closing or following two (2) business days written
notice from Purchaser, fails to perform any of Seller’s other obligations
hereunder either prior to or at the Closing for any reason other than the
termination of this Agreement by Seller pursuant to a right so to terminate
expressly set forth in this Agreement or Purchaser’s failure to perform
Purchaser’s obligations under this Agreement, then Purchaser, as Purchaser’s
SOLE AND EXCLUSIVE remedy, shall have the right to: (i) terminate this Agreement
by giving written notice thereof to Seller prior to or at the Closing whereupon
neither party hereto shall have any further rights or obligations hereunder,
except the Surviving Obligations, and the Escrow Agent shall deliver the Earnest
Money to Purchaser, free of any claims by Seller or any other person with
respect thereto and, provided Purchaser is not in default hereunder, Seller
shall promptly reimburse Purchaser for not more than Fifty Thousand and No/100
Dollars ($50,000.00) of actual documented out-of-pocket expenses, if any, that
Purchaser paid or incurred in conjunction with Purchaser’s review of the
Property, (ii) complete the purchase of the Property, in which event Purchaser
waives its right to seek reimbursement from Seller for any claim of damages, or
(iii) enforce specific performance of the Seller’s obligations under this
Agreement, but if and only if: (A) Purchaser has delivered to Seller written
notice of such default and Seller has failed to cure said default within a five
(5) business day period following receipt of such notice, (B) Purchaser has
furnished ten (10) days prior written notice to Seller of its intent and
election to seek specific enforcement of this Agreement (the “Election Notice”),
(C) a suit for specific performance is filed within forty-five (45) days after
the later of (x) the expiration of Seller’s cure period, or (y) Seller’s receipt
of the Election Notice, and (D) Purchaser is not in default under this Agreement
at the time of filing such suit for specific performance and is ready, willing
and able to fund the Purchase Price and to close escrow as and when required by
the provisions of this Agreement (but for the breach of this Agreement by
Seller). Failure to file suit for specific performance within such forty-five
(45) day period constitutes a waiver of the remedy of specific performance
hereunder. Notwithstanding anything contained in this Agreement to the contrary,
in no event shall either party hereto be liable for actual, consequential or
punitive damages.
C.    In the event either Seller or Purchaser becomes entitled to the Earnest
Money upon cancellation or termination of this Agreement in accordance with its
terms, such party shall deliver notice to the Escrow Agent and the other party
simultaneously with such termination notice. In the event the other party
objects to such disbursement of the Earnest Money, such party shall have five
(5) business days to give the terminating party and the Escrow Agent written
notice of its objection to disbursement of the Earnest Money. In the event of
such dispute, the losing party shall pay, upon the final order of a court with
appropriate jurisdiction, all reasonable attorneys’ fees incurred by the party
so entitled to the Earnest Money in connection with the recovery thereof.
Section 19.    Intentionally Omitted.
Section 20.    Mold Disclosure. Mold and/or other microscopic organisms can be
found almost anywhere. They occur naturally in the environment and can grow on
virtually any organic substance as long as moisture and oxygen are present. Mold
and/or other microscopic organisms may cause property damage and/or health
problems. Purchaser acknowledges and agrees that Seller shall not be responsible
for any damages, liabilities, claims or losses arising out of or relating to
mold and/or other microscopic organisms at the Property including but not
limited to property damages, personal injury, adverse health effects, loss of
income, emotional distress, death, loss of use or loss of value and Purchaser
hereby releases Seller from the same. Purchaser hereby acknowledges that it has
read and understood this disclosure and release and agrees to the provisions
contained herein. The provisions of this Section 20 shall survive the Closing or
termination of this Agreement.
Section 21.    Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantity, may present health
risks to persons who are exposed to it over time. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.
Section 22.    Terminology. The captions beside the section numbers of this
Agreement are for reference only and shall not modify or affect this Agreement
in any manner whatsoever. Wherever required by the context, any gender shall
include any other gender, the singular shall include the plural, and the plural
shall include the singular.
Section 23.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE REAL PROPERTY IS LOCATED.
Section 24.    Performance of Contract. The obligations under the terms of this
Agreement are performable in Cumberland County, Pennsylvania, and any and all
payments under the terms of this Agreement are to be made in Cumberland County,
Pennsylvania.
Section 25.    Venue. The parties hereto hereby consent that venue of any action
brought under this Agreement shall be in Cumberland County, Pennsylvania or the
federal courts for and in the state in which the Real Property is located.

14

--------------------------------------------------------------------------------



Section 26.    Severability. In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
Section 27.    Rule of Construction. The parties acknowledge that each party and
its counsel has reviewed and revised this Agreement, and the parties hereby
agree that the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments or exhibits hereto.
Section 28.    Attorney’s Fees. If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party or
parties shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party or parties may
be entitled.
Section 29.    Business Days. References to “business days” herein shall mean
means any day except Saturday, Sunday or day on which commercial banks located
in New York, New York, are authorized or required by law to be closed for
business. If the Closing Date or the day for performance of any act required
under this Agreement falls on day which is not a business day, then the Closing
Date or the day for such performance, as the case may be, shall be the next
following regular business day.
Section 30.    Counterparts. This Agreement may be executed in multiple
counterparts and via facsimile and/or PDF signature, each of which shall, for
all purposes, be deemed an original, but which together shall constitute one and
the same instrument.
Section 31.    Waiver. The waiver by any party of a breach of any provision of
this Agreement shall not be deemed a continuing waiver or a waiver of any
subsequent breach whether of the same or another provision of this Agreement.
Section 32.    No Joint Venture. Purchaser acknowledges and agrees that Seller
is not a venture, co-venturer, insurer, guarantor or partner of Purchaser in
Purchaser’s development of, construction upon or resale of the Property, and
that Seller shall bear no liability whatsoever resulting from or arising out of
Purchaser’s ownership, development of, construction upon and/or sale of the
Property. The provisions of this Section 32 shall survive Closing.
Section 33.    Modifications. This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.
Section 34.    Exhibits. The Exhibits that are referenced in and attached to
this Agreement are incorporated in, and made a part of, this Agreement for all
purposes.
Section 35.    Further Assurances. Each party agrees that it will without
further consideration execute and deliver such other documents and take such
other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the purposes or
subject matter of this Agreement. Without limiting the generality of the
foregoing, Purchaser shall, if requested by Seller, execute acknowledgments of
receipt with respect to any materials delivered by Seller to Purchaser with
respect to the Property.
Section 36.    No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
Section 37.    No Memorandum. Purchaser will not record either this Agreement,
any memorandum hereof, or any affidavit pertaining hereto. Any such recordation
by Purchaser will constitute a default hereunder by Purchaser. In addition to
any other remedies of Seller, Purchaser will be obligated to execute an
instrument in recordable form releasing this Agreement or memorandum or
affidavit. Purchaser’s obligations pursuant to this Section 37 will survive any
termination of this Agreement.
Section 38.    Confidentiality. Except as provided otherwise in this Section 38,
Purchaser and Seller, for the benefit of each other, hereby agree that neither
of them will release, or cause or permit to be released, to the public any press
notices, publicity (oral or written) or advertising promotion relating to, or
otherwise publicly announce or disclose, or cause or permit to be publicly
announced or disclosed, in any manner whatsoever, (i) the names of Seller and
Purchaser respectively, or any of their affiliates or subsidiaries, or (ii) the
terms, conditions or substance of this Agreement or the transactions
contemplated herein, without first obtaining the consent of the other party
hereto. In addition, prior to Closing, both Seller and Purchaser shall keep
strictly confidential this Agreement, the transactions contemplated hereby, and
the terms and conditions hereof, and all matters relating thereto, as well as
all information relating to the other party. Further, prior to Closing,
Purchaser shall keep strictly confidential all information (including the
Property information) relating in any way to the Property or any portion
thereof.
It is understood and agreed that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement, or preclude Purchaser from sharing information
relating to the Property, on a confidential basis with such party’s key
employees, attorneys, accountants, professional consultants, advisors, financial
advisors, rating agencies, investors, joint venture partners, or potential
lenders (“Representatives”), as the case may be. Further, and notwithstanding
anything to the contrary set forth above, Purchaser or any sponsored entity of
Purchaser and Seller may disclose any of such information if required in
litigation, if any (whether arising out of this Agreement or otherwise) or if
required by law (including, without limitation,

15

--------------------------------------------------------------------------------



any rule or regulation of the Securities and Exchange Commission).
Notwithstanding any other provision of this Agreement, the provisions of Section
38 shall survive the termination of this Agreement.
Section 39.    Limited Liability. The liability of Seller, its agents,
representatives or employees arising by virtue of this Agreement shall be
limited to the interest of Seller in the Property and no recourse shall be had
to any other assets of Seller, its agents, representatives or employees. Nothing
in this Agreement shall entitle either Purchaser or Seller or any other person
or entity, to recover special, punitive, consequential or incidental damages in
connection with the transactions contemplated by this Agreement.
Section 40.    Escrow Agreement. Prior to Purchaser’s making the Initial Earnest
Money, Seller, Purchaser and the Escrow Agent shall enter into an escrow
agreement in the form of Schedule 1 attached hereto (the “Escrow Agreement”).
Section 41.    14.10    Tax-Deferred Exchange. Purchaser may acquire the
Property as part of a tax-deferred exchange of real estate pursuant to the
provisions of Section 1031 of the Internal Revenue Code as amended from time to
time. Purchaser shall be entitled to use a third-party intermediary as part of
the tax-deferred exchange, and Seller shall reasonably cooperate with Purchaser,
at Purchaser’s sole cost and expense, to accomplish such tax-deferred exchange,
provided that (a) it is understood and agreed that the Purchaser shall be
required to pay all costs and expenses of the exchange, (b) Seller shall not be
required to make any representation or warranty relative to the condition of any
real estate or be required to take title to any real estate other than the
Property and (c) the exchange must otherwise be accomplished without reduction
or alteration of the rights of the Seller under this Agreement.
Section 42.    Intentionally Omitted.
Section 43.    Intentionally Omitted.
Section 44.    WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH OR RELATED
HERETO, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES TO ENTER INTO THIS TRANSACTION.
Section 45.    3-14 AUDIT. Seller shall provide to Purchaser, at Purchaser's
expense, copies of, or shall provide Purchaser access to, such operating
statements with respect to the Property as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser (or its affiliates) to prepare a property
level review (“Operating Statements”).  Such information shall include, if
available, an income statement and balance sheet data for the Property for a
period beginning January 1 of the year prior to closing the acquisition through
Closing, if available. Without limiting the generality of the foregoing, (i)
Purchaser or its designated independent accountant (Ernst and Young or any
successor accounting firm) may review Seller's Operating Statements of the
Property, at Purchaser's expense, and Seller shall provide such documentation,
if in Seller’s possession, as Purchaser or its accountant may reasonably request
in order to perform such review (provided that in each instance where Purchaser
may need to access any consolidated records of Seller, Seller shall not be
required to provide any consolidated records other than in redacted form
sufficient for the accountant to verify information contained in the financial
statements of the Property); provided, however, that the foregoing obligations
of Seller shall be limited to providing such information and documentation as
may be in the possession of, or reasonably obtainable by, Seller, at no cost to
Seller, and in the format that Seller has maintained such records (and further
subject to tenant confidentiality requirements and the limitations regarding
verifications in consolidated records described above), and further, in no event
shall Seller be required to deliver to Purchaser, or allow Purchaser access to,
any information that Seller deems privileged or proprietary.  Furthermore, any
information or documentation provided by Seller to Purchaser pursuant to this
Agreement or otherwise shall be delivered without any representations or
warranties, including without limitation any representations or warranties as to
accuracy or completeness thereof.  Purchaser shall reimburse Seller on demand
for all costs and expenses incurred by Seller in performing its obligations
under this Section 45, and such reimbursement obligation shall survive the
termination of this Agreement.
Section 46.    WAIVER OF RIGHT TO RECORD LIS PENDENS. AS PARTIAL CONSIDERATION
FOR SELLER ENTERING INTO THIS AGREEMENT, AND EXCEPT WITH RESPECT TO THE EXERCISE
OF THE SPECIFIC PERFORMANCE REMEDY IN ACCORDANCE WITH SECTION 18.B. ABOVE,
PURCHASER EXPRESSLY WAIVES ANY RIGHT TO RECORD OR FILE THIS AGREEMENT OR ANY
NOTICE OF IT, OR ANY LIS PENDENS OR NOTICE OF PENDENCY OF ACTION OR SIMILAR
NOTICE AGAINST ALL OR ANY PORTION OF THE PROPERTY IN CONNECTION WITH ANY ALLEGED
DEFAULT BY SELLER HEREUNDER. IN THE EVENT OF SUCH RECORDING OR FILING, THIS
AGREEMENT SHALL BE NULL AND VOID AND THE ESCROW AGENT SHALL PAY THE EARNEST
MONEY TO SELLER. PURCHASER AND SELLER HEREBY EVIDENCE THEIR SPECIFIC AGREEMENT
TO THE TERMS OF THIS WAIVER BY PLACING THEIR INITIALS IN THE PLACE PROVIDED
HEREINAFTER. THE PROVISIONS OF THIS SECTION 44 SHALL SURVIVE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT.
/s/ MJE
 
/s/ DE
Purchaser's Initials
 
Seller's Initials

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is hereby executed as of the Effective Date.
 
PURCHASER:
Date: March 9, 2015
 
 
 
 
GRIFFIN (MECHANICSBURG) ESSENTIAL ASSET REIT II, LLC
 
 
 
 
By:
Griffin Capital Essential Asset Operating Partnership II, L.P., a Delaware
limited partnership, its sole member
 
 
 
 
By:
Griffin Capital Essential Asset REIT II, Inc., a Maryland corporation, its
general partner
 
 
 
 
By:
/s/ Michael J. Escalante
 
Name:
Michael J. Escalante
 
Title:
President
 
 
 
 
SELLER:
Date: March 9, 2015
 
 
 
 
U.S. Bank National Association, As Successor-In-Interest To Bank of America,
National Association, As Successor Trustee To Wells Fargo Bank, N.A., As
Trustee, In Trust For The Holders of Deutsche Mortgage & Asset Receiving
Corporation, CD 2006-CD2 Commercial Mortgage Pass-Through Certificates
 
 
 
 
By:
C-III Asset Management, LLC, a Delaware limited liability company, solely in its
capacity as special servicer for Lender pursuant to that certain Pooling and
Servicing Agreement dated as of March 1, 20016
 
 
 
 
By:
/s/ Don Edwards
 
Name:
Don Edwards
 
Title:
Servicing Officer


17